Warner, J.
The deed set forth in the record appears to have been executed in consideration of marriage, and by a fair and liberal interpretation thereof, we think, it was the intention of thd donor to convey a life-estate only in the land to the donee, and not an absolute fee simple estate, and such, we think, is 'the legal effect of the deed, under the provisions of the Code, sections 2650, 2655. There was no error .in the Court below in overruling the demurrer to the bill.
Let the judgment of the Court below be affirmed.